                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


JUANITA VAUGHN,                               2:18-CV-11491-TGB

                 Plaintiff,

                                            ORDER GRANTING
      vs.                                PLAINTIFF’S MOTION TO
                                           AMEND COMPLAINT
DAWN FOODS
INTERNATIONAL, INC.,
TRANSACTING BUSINESS AS
DAWN, INC., DAWN FOOD
PRODUCTS, INC.,

                 Defendants.



     This is an employment discrimination case in which Plaintiff

Juanita Vaughn alleges that her employer, Defendant Dawn Food

Products, discriminated against her on the basis of her race, disability,

and sex. Plaintiff filed her Complaint on May 11, 2018, which included

the racial and sex discrimination claims. ECF No. 1. On March 20, 2019,

pursuant to a stipulation between the parties, Plaintiff filed her First

Amended Complaint, which added the disability discrimination claim.

ECF No. 15. She now seeks to file a Second Amended Complaint to add a
new allegation that, on March 12, 2019, Defendant took an adverse

employment action against her in retaliation for her complaint about

discrimination.

     Plaintiff filed her Motion for Leave to File Second Amended

Complaint on April 11, 2019 after receiving her right-to-sue letter for the

retaliation claim from the Equal Employment Opportunity Commission

(EEOC) on March 29, 2019. ECF No. 17. Defendant failed to timely

respond. The Court issued an order for Defendant to show cause why the

motion should not be granted. ECF No. 19. The Order required a response

from Defendant no later than May 7, 2019. Defendant’s Response objects

to amending the Complaint on the ground that allowing the amendment

would deprive the parties of adequate time to conduct discovery on the

new allegation. ECF No. 20 PageID.135. The time for discovery, however,

can be extended for good cause. Good cause includes the addition of an

allegation where Plaintiff has not unduly delayed seeking adjudication of

the new allegation.

     Pursuant to Fed. R. Civ. P. 15(a)(2), the court should “freely give

leave” to amend a complaint “when justice so requires.” Justice requires

that Plaintiff be given leave to amend her Complaint to add a retaliation
claim that is intertwined with her underlying claim of discrimination.

Plaintiff has not delayed seeking to add this claim. And Defendant has

not shown that addition of the claim would result in any prejudice.

     For the foregoing reasons, Plaintiff’s Motion to Amend Amended

Complaint (ECF No. 17) is GRANTED. The parties are ORDERED to

confer on an appropriate amended discovery schedule and report the

outcome of that conference to the Court no later than seven days from

the date of this Order.

     SO ORDERED.

     DATED Thursday, May 9, 2019.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge
